      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 1 of 33




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :
                                        :
         -vs-                           :    No. 4: 20-CR-065
                                        :
LORENZO SCOTT,                          :    (JUDGE BRANN)
          Defendant                     :
                                        :

   GOVERNMENT’S BRIEF IN OPPOSITION TO DEFENDANT’S
  MOTION FOR SPECIFIC DISCOVERY AND BRADY MATERIAL

     AND NOW, comes the United States, by and through Assistant

United States Attorney Robert J. O’Hara, and files this brief in

opposition to the defendant’s Motion for Specific Discovery and Brady

Material. (Doc. 52).

                               BACKGROUND

     On March 3, 2020, a federal grand jury sitting in Scranton,

Pennsylvania, returned an indictment (Doc. 1) charging Lorenzo Scott

with the following offenses:

     Count 1: Murder, in violation of 18 U.S.C. §§ 7(3) and 1111;

     Count 2: Assault with Intent to Commit Murder, in violation
     of 18 U.S.C. §§ 7(3) and 113(a)(1); and

     Count 3: Assault Resulting in Serious Bodily Injury, in
     violation of 18 U.S.C. §§ 7(3) and 113(a)(6).

                                    1
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 2 of 33




     The charges were based on an incident that occurred on March 25,

2015, at the United States Penitentiary at Lewisburg, PA. Inmates

Lorenzo Scott and Larry McCoullum were cellmates and the only

occupants of cell 310 within “G-block” of the penitentiary. In summary,

a correctional officer, conducting a routine check of the “G-block” unit,

observed Scott striking, stomping and inflicting blunt force trauma to

McCoullum’s head, neck and torso, as McCoullum lay on the floor of

their shared cell. Scott was later questioned about the incident and

admitted that he intended to kill McCoullum. As a result of the

incident, McCoullum was unresponsive and suffered injuries from

which he never recovered. McCoullum lingered in a persistent

vegetative state until he died in May 2017, approximately two years

and two months after the incident. An autopsy examination

determined the cause of death to be “complications of blunt force head

trauma” that McCoullum suffered from the assault by Scott.

     As a result of his indictment for the intentional, premeditated

murder of Larry McCoullum, Lorenzo Scott’s case is currently being

evaluated by the Department of Justice under it’s “death penalty



                                     2
          Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 3 of 33




protocol” 1 in order to determine whether Scott should face the death

penalty for his crime. The protocol specifically provides:

               In any case in which the United States Attorney or
         Assistant Attorney General is contemplating requesting
         authorization to seek the death penalty or otherwise believes
         it would be useful to the decision-making process to receive a
         submission from defense counsel, the United States Attorney
         or Assistant Attorney General shall give counsel for the
         defendant a reasonable opportunity to present information
         for the consideration of the United States Attorney or
         Assistant Attorney General which may bear on the decision
         whether to seek the death penalty.

See Justice Manual, § 9-10.080 - Capital Crimes (emphasis added).

         Pursuant to the protocol, a meeting with the Capital Review

Committee in this case was scheduled for September 2020. At the

request of defense counsel, the meeting was continued. Efforts to

reschedule the meeting have been unsuccessful and, thus, the meeting

has not yet taken place. Defense counsel has indicated that they are

not yet prepared to make the presentation set forth above in § 9-10.080.

         As will be addressed herein, since the time of indictment, the

government, fully cognizant of its discovery obligations, has provided

defense counsel with approximately 3000 pages of discovery, as well as




1
    See Department of Justice, Justice Manual, § 9-10.000 - Capital Crimes.
                                           3
          Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 4 of 33




additional items, such as photographs and videos from USP Lewisburg,

concerning the incident at issue, the defendant and the victim.

         Meanwhile, this Court has designated this case as “complex.” 2

Since a decision has not yet been made as to whether the Department of

Justice will seek the death penalty, this Court has not set a deadline for

the filing of pretrial motions. No evidentiary hearing is scheduled. No

trial date is yet in place.

         Now, over one year after the indictment in this case – and before

the defense presentation to the Capital Review Committee in this

matter – and before the Justice Department has even made a decision

as to whether to even seek the death penalty in this case – the defense

has filed an extensive, wide-ranging and burdensome request for

additional specific discovery in this matter. Such requests are typically

referred to in the caselaw as “pre-protocol” or “pre-authorization” 3

discovery requests. The defense pre-authorization discovery request,



2
    See Order of August 11, 2020, designating the case as “Complex.” (Doc. 27).
3
    See e.g., United States v. Wilson, 2021 WL 480853 *3 n. 2 (W.D. N.Y., February
10, 2021) (“Pre-authorization discovery” has been defined to include “discovery that
will assist defendants in convincing the United States Attorney . . . and the
Attorney General . . . not to authorize the Government to seek the death penalty
against them.” (quoting United States v. Delatorre , 438 F. Supp. 2d. 892, 899 (N.D.
Ill. 2006).
                                           4
          Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 5 of 33




however, does not seek information regarding the incident at issue, the

defendant, the victim or any witnesses. Rather, the discovery request is

for extensive information regarding the institution where the defendant

and victim were housed. More specifically, the defense discovery

motion requests the following information4:


         a.    All documents and communications referring or
         relating to incidents of inmate-on-inmate assaults between
         cellmates in the Special Management Unit at USP
         Lewisburg from March 2010 to present, including but not
         limited to, any logs and/or reports identifying a list of all
         inmates involved in inmate-on-inmate assaults, the extent of
         any injuries sustained and any medical services provided. (It
         should be noted that the request is for eleven years’ worth of
         documents and “communications”!)

         b.   Copies of Form 583, Report of Incident, prepared by
         USP Lewisburg for the years 2005-15 for all inmate deaths
         at USP Lewisburg. (The request is for information over a 10-
         year period.)

         c.    Copies of the Board of Inquiry Report or Regional
         Inquiry Team (After Action Report) or Local Inquiry Team
         Report or any after action report and summary report
         conducted at USP Lewisburg due to this incident. Also, the
         local response should include the corrective action plan to
         the recommendations; all documents, records, video
         recordings, or working papers or personal records reviewed
         and created by members of the Boards or Teams, to include
         electronic material. (Government counsel has been informed
         that such reports are unusual and rarely done.)

4
    See Defense Motion, Doc. 51, p. 13-14.
                                             5
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 6 of 33




     d.    Copies of all Board of Inquiry Reports, Regional
     Inquiry Team Reports, Local Inquiry Team Reports and local
     responses and corrective action plans or recommendations
     for all incidents at USP Lewisburg. Also, all documents,
     records, working papers or personal records created by
     members of the Boards or Teams, to include electronic
     material. (emphasis added). (The term “incident” is not
     defined or explained.)

     e.   The information required by the Inmate Discipline
     Program Statement 5270.09, regarding the Data Collection
     Requirements Codes 100 and 101 to include the following:

       i. Type of weapon
       ii. Type of victim
       iii. Nature of injury
       iv. Referral for prosecution (There is no time period set
       forth in the request.)

     f.   The average daily population of the USP Lewisburg for
     the years 2005-2015. (The request is for daily information
     over a 10-year period.)

     g.   Copies of all Institution Character Profiles reports
     conducted regarding USP Lewisburg from 2005 to 2015.
     (Again, the request is for information over a 10-year period.)

     h.   Copies of all Prison Social Climate Surveys reports
     regarding USP Lewisburg, from 2005 to 2015. (Again, the
     request is for information over a 10-year period.)

     In addition to the above, the defense also requests vast, wide-

ranging and extensive information concerning two on-going civil

lawsuits involving USP Lewisburg in the Middle District of


                                    6
          Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 7 of 33




Pennsylvania, Richardson v. Bledsoe, docket number 3:11-CV-02266,

and McCreary v. Federal Bureau of Prisons, docket number 1:17-CV-

01011.

         More specifically the defense requests the following information5:

              a. All information the government produced to the
         plaintiffs in the Richardson and McCreary lawsuits,
         including but not limited to statements, studies, statistical
         compilations, policies, memoranda, writings of every kind, in
         response to a request for production of documents under the
         Federal Rules of Civil Procedure.

               b. All answers made by the government to any
         interrogatory propounded by any of the plaintiffs in the
         Richardson and McCreary lawsuits.

              c. All transcripts of any deposition taken by the
         government or the plaintiffs in the Richardson and
         McCreary lawsuits.

               d. All documents and material obtained by the
         government from any of the plaintiffs in the Richardson and
         McCreary lawsuits whether obtained voluntarily or
         informally or following the government’s, subpoena, request
         for production of documents or service of interrogatories
         upon any plaintiff in the Richardson and McCreary lawsuits.

                e. to the extent the information contained in ¶ 32 (a)-
         (h) of this motion were not produced to the plaintiffs in
         Richardson and McCreary litigation, that the information be
         obtained by the government from BOP and delivered forth
         with to the defense.


5
    See Defense Motion, Doc. 51, p. 23-24.
                                             7
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 8 of 33




     The government submits that the defendant’s request for such

“pre-authorization” discovery should be denied. The defendant’s

extensive request for a decade’s worth of information and additional

information related to ongoing civil litigation is overbroad, burdensome

and, in the pre-authorization stage, is contrary to the overwhelming

weight of caselaw. Even in the few cases where pre-authorization

discovery has been granted, the scope of such discovery has been limited

– unlike the vast, voluminous and wide-ranging request made by

Lorenzo Scott in the present matter.

     Accordingly, the defendant’s motion for additional specific

discovery should be denied.




                                    8
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 9 of 33




                              ARGUMENT

     I.    The Government has Compiled, and Continues to Comply,
           with Its Discovery Obligations.


     At the outset, it must be noted that, since the filing of the

indictment against Lorenzo Scott in March 2020, the government has

complied with its discovery obligations. Fully cognizant of those

discovery obligations, to date, the government has provided defense

counsel with approximately 3000 pages of discovery, including: BOP

reports concerning the incident; photos of the crime scene, photos of the

defendant and photos of the victim; statements made by the defendant;

inmate disciplinary data for the defendant and the victim; the previous

Presentence Investigation Reports (PSRs) of the defendant and the

victim, including their previous criminal history records, information

concerning their physical, mental and emotional health, and previous

employment histories; reports concerning the FBI interview of the

defendant; the Medical Examiner’s Report; the Autopsy Examination

Report; and reports of scientific testing. The government also provided

the defense with the complete BOP Central File (“C-file”) of the

defendant (numbering approximately 1504 pages) and the C-file of the


                                    9
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 10 of 33




victim (numbering approximately 2655 pages), containing their

complete histories while in BOP custody.

     In addition, the government has gone beyond its discovery

obligations by providing to the defense early disclosure of the

statements of various BOP witnesses concerning the homicide incident,

which would ordinarily be protected from such disclosure by the Jencks

Act. (See e.g., United States v. Pray, 764 F. Supp. 2d 184, at *188

(D.D.C. 2011) (Even in cases where pre-authorization discovery was

ordered, government not required to produce the identification of

prosecution witnesses or Brady material related to witnesses).

     Thus, the government has provided to the defense virtually all

information currently in its possession concerning the homicide incident

at issue, the defendant, the victim, and the witnesses to the incident.



     II.   The Justice Manual Does Not Create a Right to “Pre-
           Authorization” Discovery for the Defendant.


     The Justice Manual reads as follows:

     The Justice Manual provides internal Department of Justice
     guidance. It is not intended to, does not, and may not be
     relied upon to create any rights, substantive or procedural,
     enforceable at law by any party in any matter civil or

                                    10
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 11 of 33




     criminal. Nor are any limitations hereby placed on
     otherwise lawful litigation prerogatives
     of the Department of Justice.


See Department of Justice, Justice Manual, § 1-1.200 – Authority
(emphasis added).

     In support of his request for extensive pre-authorization discovery

that he claims will assist with the presentation of mitigation evidence

to the DOJ Capital Review Committee, the defendant relies on Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny. The protections afforded

by Brady, however, are aimed at affording a defendant a fair trial.

United States v. Bagley, 473 U.S. 667, 678 (1985). (“suppression of

evidence amounts to a constitutional violation only if it deprives a

defendant of a fair trial”). Brady disclosure is thus a trial right. United

States v. Higgs, 713 F.2d 39, 44 (3d Cir. 1983) (Brady material must be

disclosed “in time for effective use at trial.”) See also, United States v.

Pray, 764 F. Supp.2d 184, 189 (D.D.C. 2011)(denying defendant’s

motion to compel pre-authorization discovery and finding that Brady

disclosure is a trial right (citing United States v. Ruiz, 536 U.S. 622,

634 (2002) (“The principle supporting Brady was avoidance of an unfair

trial to the accused. That concern is not implicated at the plea stage . .


                                     11
         Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 12 of 33




.” (emphasis added))). See also United States v. Tsarnaev, 2013 WL

6196279, at *1 (D. Mass. 2013) 6 (denying defendant’s request for pre-

authorization discovery and concluding that Brady is a trial right, and

thus the information “need only be disclosed ‘in adequate time for the

information to be used effectively by the defense at trial.’”)(citing United

States v. Brassard, 212 F.3d 54, 56 (1st Cir. 2000)).

         The defendant thus attempts to link the government’s Brady

obligations to his upcoming, and as-of-yet-to-scheduled, meeting with

the Capital Review Committee. That meeting, however, conducted

pursuant to the death penalty protocol set forth in the Justice Manual,

does not create any substantive or procedural rights for a defendant.

          As the court explained in United States v. McVeigh, 944 F. Supp.

1478 (D. Colo. 1996):

         . . . the decision to seek the death penalty under the Act is a
         matter of prosecutorial discretion. The Protocol did not
         create any individual right or entitlement subject to the due
         process protections applicable to an adjudicative or quasi-
         adjudicative governmental action. The Act expressly
         provides that the attorney for the government shall file and
         serve the death penalty notice if he believes that the
         “circumstances of the offense” are such that a sentence of
         death is justified. 18 U.S.C.] § 3593(a). There is no
         requirement that the prosecutor consider any other matters,

6
    The Tsarnaev case is often referred to as the “Boston Marathon Bomber” case.
                                          12
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 13 of 33




     including any mitigating factors concerning the offense or
     the character and circumstances of a particular defendant.
     The decision of a jurywhether to recommend a sentence of
     death is made only after a full hearing and consideration of
     aggravating and mitigating factors provided by information
     submitted pursuant to the adversary process. [Id.] § 3593 (b)
     – (e). The constitutional protections of the life and liberty of
     a defendant are provided by the sentencing hearingfollowing
     trial of the charges in the indictment. The issuance of these
     notices is essentially a prosecutor’s charging decision.

     Id. at 1483-84 (emphasis added).

     The Third Circuit has similarly held the Justice Manual does not

create any substantive or procedural rights for a defendant. See

United States v. Wilson, 413 F.3d 382, 389 (3d Cir. 2005) (“Department

of Justice guidelines and policies do not create enforceable rights for

criminal defendants.”); United States v. Gomez, 237 F.3d 238, 241 n.1

(3d Cir. 2000) (stating that any argument that the Justice Manual

creates rights “would be against the weight of judicial authority”);

United States v. Savage, 2011 WL 6747479 *3 (E.D. Pa. 2011) (“A

majority of courts, including the Third Circuit, has confirmed the

guidelines contained in the [Justice Manual] do not create substantive

or procedural rights for a defendant.”) (emphasis added).

     Other circuit courts have made the same determination. See e.g.

United States v. Lee, 274 F.3d 485, 493 (8th Cir. 2001) (“[T]he death

                                    13
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 14 of 33




penalty protocol is unenforceable by individuals.”); In re U.S. 197 F.3d

310, 315-316 (8th Cir. 1999) (“Courts that have addressed directly

whether the death penalty protocol described in the Manual creates any

substantive or procedural rights enforceable by a defendant have held

almost uniformly that it does not.” (collecting cases)); United States v.

Cooks, 589 F.3d 173, 184 (5th Cir. 2009) (“Several sister circuits have

held that the Department of Justice Guidelines and policies do not

create enforceable rights for criminal defendants.”); United States v.

Lopez-Matias, 522 F.3d 150, 155-56 (1st Cir. 2008) (stating that the

Manual that mandates the meeting with the Capital Case Review

Committee is not a source of rights); United States v. Fernandez, 231

F.3d 1240, 1246 (9th Cir. 2000) (“[I]t is clear that the [Justice Manual]

does not create any substantive or procedural rights.”).

     Further, the vast majority of district courts have arrived at the

same conclusion. See United States v. Wilson, 2021 WL 480853 *20

(W.D. N.Y., decided February 10, 2021) (holding that Brady and its

progeny did not compel the government to provide defendant with pre-

authorization discovery in advance of defense counsel’s meeting with

Capital Review Committee); United States v. Hay, 2020 WL 7706602, at


                                    14
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 15 of 33




*3 (W.D. N.Y., decided December 29, 2020) (“Although the agency

protocol affords defendants an opportunity to present mitigating

evidence to the Committee for its consideration, the internal policies

and procedures of the Justice Department manual “[do] not create

substantive or procedural rights” for defendants. . . The Capital Review

process is not a mini-trial and the Court is aware of no law or

regulation that obligates the Government to provide additional

discovery in advance of a Committee meeting.” (alteration in original)

(citation omitted)(emphasis added)); United States v. Shakir, 113 F.

Supp. 2d 1182, 1187 (M.D. Tenn. 2000) (denying defendants’ motion for

pre-authorization discovery, and stating, “[T]he Court finds that the

Protocol does not create any enforceable substantive or procedural

rights in the defendants, and that the DOJ’s interpretation of its

internal policy, prohibiting the disclosure of pre-authorization

discovery, is a matter of prosecutorial discretion which is presumptively

unreviewable by this Court.” (collecting cases from the First and Sixth

Circuits and district court decisions)); United States v Sloan, 969 F.

Supp. 2d 830, 834 (E.D. Ky. 2013) (“The Protocol therefore provides no

procedural rights, but rather is a “mere aid [ ] to the exercise of the


                                     15
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 16 of 33




[Justice Department’s] independent discretion.”); United States v. Pray,

764 F. Supp. 2d 184, 188 (D.D.C. 2011) (denying motion for pre-

authorization discovery for capital eligible charges and holding “[t]he

Protocol does not create substantive or procedural rights for a

defendant”); United States v. Feliciano, 998 F. Supp 166, 169 (D. Conn.

1998)(“[T]he Protocol ‘does not create substantive or procedural rights.’

Rather, ‘[T]he protocol articulates internal administrative procedures to

be followed by DOJ personnel . . .’ It ‘provides for “standards for

determination” to guide the death penalty decision making process.’”

(citations omitted)); United States v. Hardrick, 2011 WL 2516340 at *2

(E.D. La. 2011) (DOJ internal procedure related to Capital Case Review

Committee “does not provide the defendant with any constitutionally

protected substantive or procedural rights.”); United States v. Williams,

181 F. Supp. 2d 267, 299 (S.D. N.Y. 2001) (“The vast majority of courts

to consider the question have held that the Protocol does not create

legally enforceable rights.”); United States v. Bodkins, 2004 WL

2491615 *3 (W.D. Va. 2004) (denying the defendants’ motion for pre-

authorization discovery because the Justice Manual describes only the

internal administrative process concerning whether to seek capital


                                    16
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 17 of 33




punishment in this case and creates no discovery rights for a defendant

or his attorneys).

     As the Tsarnaev court explained:

     The opportunity extended by the protocol to the defendant to
     submit information and materials for consideration in the
     Department’s internal deliberations does not create a legal
     right that can be overseen and enforced by the Court. See
     United States v. Lopez-Matias, 522 F.3d 150, 155-56 (1st Cir.
     2008). Extending such an opportunity may easily be
     described as prudent policy, but it is not required by any
     constitutional, statutory, or decisional rule of law. It is
     essentially a matter f grace.


     Tsarnaev, 2013 WL 5701582, at *1 (D. Mass. October 18, 2013)

(emphasis added).

     Thus, the overwhelming weight of authority indicates that

defendant Lorenzo Scott’s motion for additional specific discovery

should be denied.

     To be certain, the case law addressing a defendant’s right to pre-

authorization discovery has not always been consistent. There have

been a handful of cases where district courts have allowed discovery

even before the government makes a final decision regarding the death

penalty. The defendant cites four such cases in his brief. None are in

the Third Circuit. Most are “outliers,” unique in their facts, governed

                                     17
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 18 of 33




by local rules or “standing orders” regarding discovery, or involved

factors inapplicable in the present case. Moreover, the scope of the pre-

authorization discovery authorized in those cases was narrow –

certainly not the vast, voluminous and expansive additional discovery

tantamount to that requested by Lorenzo Scott in the present matter.

     For instance, the defendant cites United States v. Karake, 282 F.

Supp. 2d 302, 306 (D.D.C. 2003). As the court explained in United

States v. Pray, 764 F. Supp. 2d 184, 190 (D.D.C. 2011):

           Karake was sui generis, involving defendants who were
     Rwandan Hutus charged with murdering American tourists
     in Uganda. The case was filed with unique obstacles that
     confronted defense counsel who represented non-English-
     speaking foreigners charged with committing capital offense
     sover six years previously in Uganda. Karake, 281 F. Supp.
     2d at 305. The government did not, in fact, contest the
     application of Brady in that context, even as it read its
     requirements more narrowly than the Court. Id. at 305-06.
     Karake does not assist here, where the government fully
     contests the motion to compel.

Pray, 764, F. Supp. 2d at 190 (emphasis added).


     Similarly, the defendant cites United States v. Jackson, 2003 WL

22023972 at *3 (S.D. N.Y. 2003). In Jackson, however, the scope of the

pre-authorization discovery allowed by the court was very limited. The

court allowed the defense to listen to two 911 calls which may have

                                    18
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 19 of 33




contained exculpatory information. In one of the 911 calls, persons

running from the scene of a shooting were described as 5’3’’ or 5’4” and

the two defendants in the case were much taller. In the other 911 call,

the caller identified Jackson as the shooter, which was completely

contrary to the government’s theory of the case. The court further

reasoned that, by listening to the calls, the defendants might be able to

identify eyewitnesses to the shooting who could confirm the exculpatory

information. Id., at *2.

      The defendant also cites United States v. Diaz, 2005 WL 1575191,

at * 10-11 (N.D. Cal. 2005). However, Diaz carries very little weight,

since it relied on a local rule of discovery in that particular district.

Diaz cited United States v. Perez, 222 F. Supp. 2d 164 (D. Conn. 2002),

and other cases which relied on local “standing orders” regarding

discovery. The court in Pray, for instance, found such cases

unpersuasive. Pray, 764 F. Supp. 2d at 188-189. The Middle District of

Pennsylvania has no such standing order or local rule.

      Finally, the defendant cites United States v. Delatorre, 438 F.

Supp. 2d 892 (N.D. Ill. 2006). Unlike the present case, Delatorre

involved a complex RICO case against a total of sixteen (16) defendants.


                                      19
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 20 of 33




The Delatorre decision was also discussed in Pray. The Pray court

noted that although the Delatorre court granted some pre-authorization

discovery, it also carved out certain exceptions to disclosure, such as

material related to witnesses at risk, the identification of prosecution

witnesses or privileged materials. Id. at 188 citing Delatorre at 902. As

indicated above, Pray, and the vast majority of other courts for that

matter, have rejected the assertion that Brady requires pre-

authorization discovery. Id. at 188-89. Delatorre did not find that the

Justice Manual created substantive rights, but instead granted

discovery based on the broad discretion a district court has to decide

discovery issues. Delatorre at 900. However, the broad discretion to

grant discovery does not mean unlimited discretion. As the Supreme

Court stated, “A criminal defendant is entitled to rather limited

discovery.” Degan v. United States, 417 U.S. 820, 825 (1996). The

Delatorre court did not discuss what specific entitlement provided the

authority for the granting of the discovery motion. Accordingly, the

case is of little persuasive value. It is contrary to the overwhelming

weight of authority and the United States respectfully submits that it

should not be followed by this court.


                                    20
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 21 of 33




     Unlike the defendants in Delatorre, the charges against Lorenzo

Scott relate to a single criminal episode. Since the time of his

indictment, discovery has been provided to the defendant concerning

that criminal episode. The Justice Manual, at § 9-10.080, contemplates

that counsel for the defendant shall have “a reasonable opportunity to

present information for the consideration of the United States Attorney

or Assistant Attorney General . . .” and the defendant will be afforded

that reasonable opportunity. However, the rules for discovery remain

the same in capital cases. See e.g, United States v. Jelani Solomon,

2007 WL 587805 *2 (W.D. Pa. February 20 2007) (denying overbroad

discovery request in a capital prosecution: “In this request, it appears . .

. that Defendant seeks pretrial disclosure of information that goes well

beyond the types of discovery permitted in federal criminal cases . . . the

request is denied); United States v. Lujan, 530 F. Supp. 2d 1224, 1231,

1234 (D. N.M. 2008) (capital prosecution) (“The Constitution . . . does

not grant criminal defendants the right to embark on a broad or blind

fishing expedition among documents possessed by the Government.”)

(internal quotations and citations omitted).




                                     21
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 22 of 33




     Accordingly, the defendant’s pre-authorization request for

additional specific discovery should be denied.



     III.   The Specific Discovery Sought by the Defendant is Beyond
            the Scope of Pre-authorization Discovery, and Rule 16 Does
            Not Help the Defendant’s Cause.


     As set forth above, even in the handful of cases in which courts

have ordered pre-authorization discovery, the scope of that discovery

has been limited.

     However, regarding the ongoing civil litigation in the Richardson

and McCreary cases, the defendant requests the following:

          a. All information the government produced to the
     plaintiffs in the Richardson and McCreary lawsuits,
     including but not limited to statements, studies, statistical
     compilations, policies, memoranda, writings of every kind, in
     response to a request for production of documents under the
     Federal Rules of Civil Procedure.

           b. All answers made by the government to any
     interrogatory propounded by any of the plaintiffs in the
     Richardson and McCreary lawsuits.

          c. All transcripts of any deposition taken by the
     government or the plaintiffs in the Richardson and
     McCreary lawsuits.

          d. All documents and material obtained by the
     government from any of the plaintiffs in the Richardson and

                                    22
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 23 of 33




      McCreary lawsuits whether obtained voluntarily or
      informally or following the government’s, subpoena, request
      for production of documents or service of interrogatories
      upon any plaintiff in the Richardson and McCreary lawsuits.

             e. to the extent the information contained in ¶ 32 (a)-
      (h) of this motion were not produced to the plaintiffs in
      Richardson and McCreary litigation, that the information be
      obtained by the government from BOP and delivered forth
      with to the defense.


      Thus, quite literally, the defense has requested tens of thousands

of pages of documents and information from the government.

Undersigned counsel has been informed that in the Richardson case

there have been depositions and written discovery responses, with

thousands of pages of discovery produced by the government and

hundreds of pages of documents produced by the plaintiffs. Moreover,

there is a protective order in place, limiting disclosure of the discovery

to counsel of record for use in that specific case. Much of the inmate-

specific information is very personal and private in nature. 7 The

documentation is in various forms, from “paper” files to “electronic” files




7U.S. Attorney’s Offices across the country have been sued countless times by
inmates who claim that their records or other information have been released
without their consent.


                                        23
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 24 of 33




and everything in between – and is spread among several different civil

attorneys in several different offices. 8

      Similarly, in the ongoing McCreary civil litigation, tens of

thousands of pages of discovery have been produced, as well as

responses to interrogatories and discovery responses from the plaintiffs.

Again, the documentation is in various forms, from paper copies to

electronic files, and spread among several different civil attorneys in

several different offices. Again, a protective order is in place. Moreover,

counsel has been informed that no depositions have taken place in that

matter.

      Further, regarding USP Lewisburg itself, Lorenzo Scott seeks the

following information:

      a.    All documents and communications referring or
      relating to incidents of inmate-on-inmate assaults between
      cellmates in the Special Management Unit at USP
      Lewisburg from March 2010 to present, including but not
      limited to, any logs and/or reports identifying a list of all
      inmates involved in inmate-on-inmate assaults, the extent of
      any injuries sustained and any medical services provided. (It
      should be noted that the request is for eleven years’ worth of
      documents and “communications”!)


8Defense counsel suggests that production of this vast array of documentation
“would be at most a ‘key stroke away.’” Doc. 51 at p. 22. Perhaps defense counsel
can inform government counsel as to the whereabouts of this magic “key,” because
government counsel is unaware of its location.
                                        24
Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 25 of 33




b.   Copies of Form 583, Report of Incident, prepared by
USP Lewisburg for the years 2005-15 for all inmate deaths
at USP Lewisburg. (The request is for information over a 10-
year period.)

c.    Copies of the Board of Inquiry Report or Regional
Inquiry Team (After Action Report) or Local Inquiry Team
Report or any after action report and summary report
conducted at USP Lewisburg due to this incident. Also, the
local response should include the corrective action plan to
the recommendations; all documents, records, video
recordings, or working papers or personal records reviewed
and created by members of the Boards or Teams, to include
electronic material. (Government counsel has been informed
that such reports are unusual and rarely done.)

d.    Copies of all Board of Inquiry Reports, Regional
Inquiry Team Reports, Local Inquiry Team Reports and local
responses and corrective action plans or recommendations
for all incidents at USP Lewisburg. Also, all documents,
records, working papers or personal records created by
members of the Boards or Teams, to include electronic
material. (emphasis added). (The term “incident” is not
defined or explained.)

e.   The information required by the Inmate Discipline
Program Statement 5270.09, regarding the Data Collection
Requirements Codes 100 and 101 to include the following:

  i. Type of weapon
  ii. Type of victim
  iii. Nature of injury
  iv. Referral for prosecution (There is no time period set
  forth in the request.)

f.   The average daily population of the USP Lewisburg for
the years 2005-2015. (The request is for daily information
over a 10-year period.)

                              25
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 26 of 33




      g. Copies of all Institution Character Profiles reports
      conducted regarding USP Lewisburg from 2005 to 2015.
      (Again, the request is for information over a 10-year period.)

      h. Copies of all Prison Social Climate Surveys reports
      regarding USP Lewisburg, from 2005 to 2015. (Again, the
      request is for information over a 10-year period.)


      Again, the defendant is requesting a decade’s-worth, or in some

instances, more-than-a-decade’s-worth of information and

documentation regarding USP Lewisburg. 9 Even the few courts which

have ordered pre-authorization discovery have not ordered such vast,

extensive, and wide-ranging discovery as that requested by Lorenzo

Scott in the present matter. See e.g. Jackson, supra. (in which the

defendants were allowed to listen to two 911 calls).

      Further, a great deal of information concerning USP Lewisburg

and the Richardson and McCreary lawsuits is already available from

the public filings on the docket for both cases and from information

already in the public realm. The defendant is already aware of a great

deal of this information and, in fact, cites some of the allegations of


9Government counsel has been informed that none of this so-called “institution-
wide” information, such as statistics concerning inmate-on-inmate assaults, was
produced in the Richardson or McCreary litigation.


                                        26
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 27 of 33




problems at USP Lewisburg in his motion. See Doc. 51, p. 8-12, entitled

“USP Lewisburg’s Long and Notorious History.” In addition, there have

been a number of publicly released studies concerning USP Lewisburg

and the Special Management Unit, some of which are referenced in the

defendant’s motion, including a study by the District of Columbia

Corrections Information Council10 (See Doc. 51, p. 9) and a report by the

Office of Inspector General. 11 Further, the defendant’s motion also

references incident reports obtained by the Marshal Project and NPR.

Id.

      Thus, should defense counsel care to convey particulars

concerning USP Lewisburg during their “reasonable opportunity to

present information” to the Capital Review Committee, there are

already plenty of sources from which to obtain such information.

      Lastly, the defendant’s brief references discovery under Federal

Rule of Criminal Procedure 16(a)(1)(E), which reads as follows:



10 See DCCIC Report on USP Lewisburg SMU at
https://cic.dc.gov/sites/default/files/dc/sites/cic/publication/attachments/USP%20Lew
isburg%20SMU%20Report%20FINAL%204.6.18_0.pdf

11See OIG Report which references the USP Lewisburg SMU at
https://oig.justice.gov/reports/2017/e1705.pdf


                                         27
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 28 of 33




     Upon a defendant’s request, the government must permit
     the defendant to inspect and to copy or photograph books,
     papers, documents, data, photographs, tangible objects,
     buildings, or places, or copies or portions of any of these
     items, if the item is within the government’s possession,
     custody, or control and:

        (i) the item is material to preparing the defense;
        (ii) the government intends to use the item in its case-
        in-chief at trial; or
        (iii) the item was obtained from or belongs to the
        defendant.

Fed. R. Crim P. 16(a)(1)(E) (emphasis added).

      Lorenzo Scott claims that Rule 16(a)(1)(E) entitles him to

“mitigation” information to be presented to the Capital Review

Committee. The rule does require production of certain items if they

are “material to preparing the defense.” At the outset, however, the

Supreme Court, in United States v. Armstrong, 517 U.S. 456 (1996),

held that Rule 16 (a)(1)(C) (the predecessor to Rule 16(a)(1)(E)) could

not be used to obtain evidence for a “selective prosecution” claim. The

Court reasoned that, in the context of Rule 16, the meaning of “defense”

is limited “to an argument in response to the Government’s case in

chief.” 517 U.S. at 462 (emphasis added). It follows that Rule

16(a)(1)(E) can not be used to obtain “mitigation” evidence for use at

sentencing. See United States v. Brinson, 208 F. App’x 420, 424 (6th

                                    28
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 29 of 33




Cir. 2006) (holding that Armstrong precludes use of Rule 16(a)(1)(E) to

obtain information for use at sentencing hearing); United States v.

Robinson, 503 F.3d 522, 532 (6th Cir. 2007) (holding that the defendant’s

request for discovery fell outside the language of Rule 16(a)(1)(E)

because he was not seeking the discovery to aid in the preparation of his

defense, but rather was attempting to obtain information for the

purpose of gathering materials to support various sentencing

arguments; thus, the discovery sought was not material to his defense).

     The district court in Tsarnaev, however, did conclude that Rule

16(a)(1)(E)(i) includes information material to defense preparation for

the penalty phase. The court ultimately determined that the

defendant’s “general assertions” failed to make a “prima facie” showing

of materiality for the requested discovery, and the court did not

specifically reach the issue of whether Rule 16 applied to information

that would help prepare the defense mitigation case to the Department

of Justice, as opposed to trial. 2013 WL 6196279, at *4-5. In United

States v. George, 2019 WL 4982324 (E.D. La. Oct 8, 2019), the district

court noted that it was not aware of any other case that followed

Tsarnaev’s conclusion the Rule 16(a)(1)(E) applied to the penalty phase


                                    29
      Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 30 of 33




of a capital case. Id at *5 n. 45. Nevertheless, as the George court

observed, Tsarnaev held that “the defendant bears the burden of

making a ‘prima facie showing of materiality.’” Id. (quoting United

States v. Bulgur, 928 F. Supp. 2d 305, 324 (D. Mass. 2013). As in

Tsarnaev, the George court found that the defendants failed to make

this requisite showing and denied their request for the information

sought.

     In order to make a prima facie showing of materiality, the

defendant “must offer more than the conclusory allegation that the

requested evidence is material.” United States v. Urena, 989 F. Supp.

2d 253, 261 (S.D. N.Y. 2013). Moreover, materiality under Rule 16 is

not the same as “useful.” United States v. Rigas, 258 F. Supp. 2d 299,

307 (S.D. N.Y. 2003).

      In Tsarnaev, the defendant made similarly broad discovery

requests and sought a motion to compel from the court. In denying

Tsarnaev’s discovery requests, the court focused upon the issue of

materiality:

     The defendant has not made a prima facie showing of
     materiality under Rule 16(a)(1)(E)(i) as to any of his
     discovery requests. Instead, he relies on general assertions.
     As an example, he contends that material found in the

                                    30
     Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 31 of 33




     immigration A-files of family members will help in
     presenting his full life history. Again, he conflates relevance
     and materiality. Rule 16 does not require the pretrial
     disclosure of all evidence relevant to the defense, but only
     such relevant evidence as is material.

2013 WL 6196279, at *4 (emphasis added).


     Similarly, Lorenzo Scott makes only general assertions regarding

information from the ongoing civil litigation in the Richardson and

McCreary cases, as well as the decade’s-worth of information he seeks

regarding USP Lewisburg.

     As the Tsarnaev court concluded:

     The defendant has not made a prima facie showing of
     materiality under any of these formulations. He essentially
     seeks access to the government’s information haystack
     because he is confident there are useful evidentiary
     needles to be found there. That is simply not enough to
     trigger a disclosure obligation under Rule 16(a)(1)(E)(i).

Tsarnaev, 2013 WL 6196279 at *5 (emphasis added).

     Lorenzo Scott seeks access to a similar “information haystack” –

and his motion should similarly be denied.




                                   31
     Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 32 of 33




     WHEREFORE, for the reasons set forth herein, the government

respectfully submits that the defendant’s Motion for Specific Discovery

and Brady material should be dismissed.

                                        Respectfully submitted,

Date: April 1, 2021                     /s/Robert J. O=Hara
                                        ROBERT J. O=HARA
                                        Assistant United States Attorney
                                        ID No. 47264
                                        P.O. Box 309
                                        Scranton, PA 18501-0309
                                        (570) 348-2800 (telephone)
                                        (570) 348-2830 (facsimile)
                                        robert.o=hara@usdoj.gov




                                   32
     Case 4:20-cr-00065-MWB Document 56 Filed 04/01/21 Page 33 of 33




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA     :
                             :
      -vs-                   :    No. 4: 20-CR-065
                             :
LORENZO SCOTT,               :    (JUDGE BRANN)
           Defendant         :
                             :
                  CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the
Office of the United States Attorney for the Middle District of
Pennsylvania and is a person of such age and discretion as to be
competent to serve papers.

     That on April 1, 2021 she served a copy of the attached:


   GOVERNMENT’S BRIEF IN OPPOSITION TO DEFENDANT’S
  MOTION FOR SPECIFIC DISCOVERY AND BRADY MATERIAL

by ECF to the following:

     James A. Swetz, Esquire
     Thomas A. Thornton Esquire

     Counsel for the defendant

                                        Luann Manning
                                        Supervisory Legal Assistant




                                   33
